Citation Nr: 1105046	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  93-19 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes.  

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident.  

3.  Entitlement to an effective date prior to May 24, 2006, for 
the award of special monthly compensation based on housebound 
status.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  various rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for diabetes, and 
for an earlier effective date for the award of special monthly 
compensation are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is a former prisoner of war.  

2.  The Veteran sustained a cerebrovascular accident in 2000.  


CONCLUSION OF LAW

The criteria for the award of service connection for residuals of 
a cerebrovascular accident are met.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claim.  

The Veteran seeks service connection for residuals of a 
cerebrovascular accident, or stroke.  Service connection may be 
awarded for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material to 
the claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  

Review of the record indicates the Veteran is a former prisoner 
of war.  For veterans with military service under specific 
circumstances, to include as a prisoner of war, service 
connection may also be awarded for specified disabilities, such 
as a stroke, which manifest to a compensable degree at any time 
following service separation.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(c).  

Pursuant to the Board's remand order, the Veteran's claims file 
was reviewed by a VA examiner in September 2010.  The examiner 
also spoke with the Veteran via the telephone, as he was unable 
to come to a VA facility for an in-person physical examination.  
A history of a stroke in 2000 was noted.  Since that time, the 
Veteran reported a full recovery, with only a slight downturn of 
his left lip resulting.  This too had resolved by the time of the 
examination.  He was able to do minor chores around the house, 
and provide for all his self-care needs.  Upon review of the 
file, the examiner noted that the Veteran had several significant 
medical disabilities, including congestive heart failure, 
diabetes mellitus, hypertension, obesity, posttraumatic stress 
disorder (PTSD), gastroesophageal reflux disease, and anxiety.  
The examiner did not find, however, any current residuals of the 
Veteran's 2000 cerebrovascular accident, and the Veteran did not 
claim any such residuals.  

The Board is cognizant that a current disability is required in 
order for a service connection claim to be granted.  'Congress 
specifically limits entitlement to service-connected disease or 
injury where such cases have resulted in a disability . . . in 
the absence of a proof of present disability there can be no 
claim.'  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Board further notes, however, that the requirement of a current 
disability is satisfied when the claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior to 
final adjudication of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  In the present case, the occurrence of the 
Veteran's cerebrovascular accident in 2000, with subsequent 
treatment at a private hospital, is confirmed by competent 
medical evidence.  Although the current evidence suggests the 
Veteran had full resolution of his cerebrovascular accident 
following treatment, without any chronic residuals, the Board 
observes that the cerebrovascular accident is itself established 
within the medical record, and recognition of that fact by the 
Board does not imply a compensable rating is warranted at the 
present time.  See 38 C.F.R. § 4.31.  

The Board thus concludes that pursuant to the McClain holding, 
service connection may be granted for residuals of a 
cerebrovascular accident, and such an award is warranted in the 
present case.  


ORDER

Entitlement to service connection for residuals of a 
cerebrovascular accident is granted, subject to the statutes and 
regulations applicable to the payment of monetary benefits.  



REMAND

The Veteran also seeks service connection for diabetes.  Pursuant 
to the Board's June 2009 remand order, a VA medical opinion was 
requested to determine if the Veteran's diabetes was either 
incurred during military service, or was due to or aggravated by 
his service-connected disabilities, including hypertension, 
congestive heart failure, PTSD, degenerative joint disease of the 
lumbosacral spine, hypertension, and radiculopathy of the left 
and right lower extremities.  On review by a VA examiner in 
September 2010, the examiner concluded that the Veteran's 
diabetes was not incurred during military service.  The examiner 
also found the Veteran's diabetes was unrelated to his service-
connected hypertension 'and does not appear to have any effects 
on the hypertension, PTSD, or low back pain with radiculopathy.'  
In finding the Veteran's diabetes did not have any effect on his 
hypertension, PTSD, or low back disorder, the examiner did not 
address the question asked by the Board, regarding whether any 
service-connected disability caused or aggravated the Veteran's 
diabetes.  Therefore, this issue must again be remanded for 
clarification by the VA examiner.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Veteran has also perfected his appeal on the issue of 
entitlement to an effective date prior to May 24, 2006, for the 
award of special monthly compensation based on housebound status.  
Because this issue is, however, inextricably intertwined with the 
claim for service connection for diabetes, it will be deferred 
pending resolution of the latter claim.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).  The Board further observes that this 
earlier effective date issue is intertwined with the award of 
service connection for residuals of a cerebrovascular accident 
granted herein, and deferral of this issue is warranted pending 
the RO's grant of an initial rating and effective date for the 
Veteran's cerebrovascular accident residuals.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Forward the claims file to the examiner 
who conducted the September 2010 VA 
examination, if available.  If not, forward 
the claims file to an appropriate medical 
expert qualified to provide an opinion 
regarding the etiology of the Veteran's 
diabetes.  The claims folder must be reviewed 
by the examiner in conjunction with the 
examination, and this fact should be 
reflected within the record.  The examiner 
should then: 

   a.  State whether it is at least as likely 
as not (i.e. a probability of 50 percent or 
better) that the Veteran's diabetes is due to 
or results from his service-connected 
congestive heart failure, residuals of a 
stroke, hypertension, PTSD and/or a low back 
disability with radiculopathy/myelopathy.  

   b.  State whether it is as likely as not 
the Veteran's diabetes has been aggravated by 
any of his service connected disabilities to 
include congestive heart failure, residuals 
of a stroke, PTSD, hypertension, and/or a low 
back disability with 
radiculopathy/myelopathy.  

   The medical rationale for all opinions 
expressed should be noted for the record.  If 
the examiner determines that the requested 
opinion cannot be provided without resort to 
speculation, then he or she must discuss why 
such an opinion is not possible.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claims for service connection for diabetes 
and for an earlier effective date for special 
monthly compensation  in light of any 
additional evidence added to the record.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


